 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,             )       Case No.: ED19-0046M
11                                         )
                       Plaintiff,          )       ORDER OF DETENTION PENDING
12                                         )       FURTHER REVOCATION
            v.                             )       PROCEEDINGS
13 JOSE BELTRAN-LEMUS,                     )       (FED. R. CRIM. P. 32.1(a)(6); 18
                                           )       U.S.C. § 3143(a)(1))
14                                         )
                       Defendant.          )
15                                         )
16         The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the SOUTHERN District of
18 CALIFORNIA for alleged violation(s) of the terms and conditions of probation or
19 supervised release; and
20         Having conducted a detention hearing pursuant to Federal Rule of Criminal
21 Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (X) The defendant has not met his/her burden of establishing by clear and
23            convincing evidence that he/she is not likely to flee if released under 18
24            U.S.C. § 3142(b) or (c). This finding is based on the following:
25            (X)   information in the Pretrial Services Report and Recommendation
26            (X)   information in the violation petition and report(s)
27            (X)   the defendant’s nonobjection to detention at this time
28            ()    other:


                                               1
 1
 2           and/ or
 3 B. (X)    The defendant has not met his/her burden of establishing by clear and
 4           convincing evidence that he/she is not likely to pose a danger to the safety
 5           of any other person or the community if released under 18 U.S.C.
 6           § 3142(b) or (c). This finding is based on the following:
 7           (X)   information in the Pretrial Services Report and Recommendation
 8           (X)   information in the violation petition and report(s)
 9           (X)   the defendant’s nonobjection to detention at this time
10           ()    other:
11
12 IT THEREFORE IS ORDERED that the defendant be detained pending the further
13 revocation proceedings.
14
15 Dated: January 28, 2019                _____________ ___________
                                             KENLY KIYA KATO
16                                             United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
28


                                             2
